                                                                                                                           
      
      

1

2

3

4

5
                                                            UNITED STATES DISTRICT COURT
6
                                                                      DISTRICT OF NEVADA
7
                                                                                ***
8
     GIOVANNI VALERIO,                                                                   Case No. 2:10-cv-01806-GMN-GWF
9
                                                                       Petitioner,
10                  v.                                                                                 ORDER
11
     ANTHONY SCILLIA, et al.,
12
                                                                    Respondents.
13

14                 The Court is setting this represented habeas matter under 28 U.S.C. § 2254 for an

15   evidentiary hearing directed to all factual issues pertaining to petitioner Giovanni Valerio’s

16   claim of equitable tolling of the federal limitation period.

17                 In the prehearing memoranda directed by this order, the parties shall include, inter

18   alia, briefing also directed to the following two issues.

19                 First, the parties shall address whether factual inquiry on remand into whether

20   petitioner could have or should have discovered earlier that defense counsel had failed

21   to file a direct appeal is consistent with the Ninth Circuit’s August 5, 2013, remand order.

22                 It appears to be undisputed that defense counsel told Valerio that she would file a

23   direct appeal but that she did not do so. The state district court’s grant of Lozada petition1

24   relief in 2004 was inherently based upon an arguably presumptively correct factual finding

25   that counsel failed to file a requested appeal after stating that she would do so. (ECF No.

26
                                                                 
27                 1
             See Lozada v. State, 110 Nev. 349, 871 P.2d 944 (1994). Nevada later replaced
     the judge-crafted Lozada petition remedy with an out-of-time direct appeal procedure
28   pursuant to NRAP 4(c).

                                                                                     1
                                                                                                     
      
      

1    44-13, at 5, 7, & 9-11; ECF No. 44-14, at 6 & 7.) Defense counsel further affirms in her

2    June 13, 2011, declaration, inter alia, that she does not believe that she thereafter

3    informed Valerio that she had failed to file a direct appeal. (ECF No. 44-34, at 3.)

4           Valerio filed his first state petition alleging that defense counsel had failed to file a

5    direct appeal on June 27, 2003, just over ten months after the direct appeal deadline had

6    expired on August 12, 2002.

7           This Court’s May 20, 2011, dismissal order noted that Valerio had not been “explicit

8    as to when, exactly, he ‘should have known’ or did know that there was no appeal

9    pending.” The order granted the respondents’ motion to dismiss because, inter alia,

10   Valerio had “provide[d] no evidence or even argument that he personally took any steps

11   to establish the status of his appeal either by attempting to contact his counsel or the

12   court,” and he “offer[ed] no showing whatsoever that he diligently [pursued] his own

13   appeal rights.” (ECF No. 14, at 6.)

14          The Ninth Circuit’s August 5, 2013, order reversing and remanding did not explicitly

15   reference any further factual inquiry into either (a) when Valerio “should have known” that

16   an appeal had not been filed and/or (b) regarding the extent to which “he personally took

17   any steps to establish the status of his appeal either by attempting to contact his counsel

18   or the court.” Rather, the Ninth Circuit remanded for this Court to address “an unresolved

19   factual dispute regarding when Valerio learned that no direct appeal had been filed and,

20   thereafter, what efforts were undertaken by Valerio to appeal his conviction.” (ECF No.

21   24, at 2, with emphasis added. See also id., at 2-3.)

22          The Ninth Circuit’s order remanding for this factual inquiry was entered against a

23   backdrop in which, again, (a) it was undisputed in the state courts that defense counsel

24   told Valerio that she would file an appeal, and (b) he came to a conclusion, despite her

25   representation to him that she was filing an appeal, that she nonetheless had not done

26   so a matter of only months, not years, after the direct appeal time had expired.

27          The parties therefore shall address in the prehearing briefing the question of

28   whether the Ninth Circuit’s remand order contemplates, or even permits, a post-remand

                                                    2
                                                                                                          
      
      

1    inquiry by this Court into whether Valerio is not entitled to equitable tolling because he

2    allegedly could have or should have engaged in more extensive efforts earlier to

3    independently determine whether an appeal in fact had been filed after defense counsel

4    had told him that she would file one.

5           Second, the parties shall address (a) whether Ninth Circuit law requires petitioner

6    to affirmatively demonstrate diligence through to the filing of the federal petition under the

7    Circuit’s “stop clock” approach to equitable tolling, and (b) if Ninth Circuit law does

8    arguendo require such a demonstration, whether Valerio factually did exercise such

9    diligence through to the filing of the federal petition, including specifically during the

10   second, 337-day otherwise untolled period after June 17, 2008, up to May 21, 2009.

11          Subsequent to the Court of Appeals’ August 13, 2013, order reversing and

12   remanding in this case, the Ninth Circuit adopted the “stop clock” approach specifically

13   for equitable tolling in habeas cases in Gibbs v. Legrand, 767 F.3d 879 (9th Cir. 2014).

14   Under this approach, an equitable tolling event operates in the same manner as a

15   statutory tolling event, i.e. “stopping” the one-year federal limitation “clock” for the duration

16   of the tolling event. See, e.g., Luna v. Kernan, 784 F.3d 640, 651 (9th Cir. 2015). Since

17   Gibbs, opinions by Ninth Circuit panels and/or judges have debated the impact of Gibbs

18   on prior Circuit authority that suggested – albeit not while applying a “stop clock” approach

19   – that a petitioner must demonstrate diligence also after the equitable tolling event

20   ceases. Panels and judges have debated both (a) whether Ninth Circuit law currently is

21   resolved on the point of whether a petitioner or other party must demonstrate diligence

22   also after the equitable tolling event ceases, and (b) what the rule should be under the

23   “stop clock” approach. Compare Grant v. Swarthout, 862 F.3d 914, 924-25 & n.9 (9th Cir.

24   2017), Bobadilla v. Gipson, No. 14-56461, 679 Fed.Appx. 600, 601-02 & n.1 (9th Cir.,

25   March 8, 2017) (Murguia, dissenting), and Knight v. California Department of Corrections,

26   Nos. 11-17350 & 14-16262, 629 Fed.Appx. 817, 818 (9th Cir., Nov. 5, 2015), with In re

27   Milby, 875 F.3d 1229, 1233-34 (9th Cir. 2017) (in bankruptcy context), and Luna, 784 F.3d

28   at 651-52. See also Zamudio-Reyes v. Becerra¸ No. 15-15518, 708 Fed.Appx. 463, 464

                                                    3
                                                                                                         
      
      

1    (9th Cir., Jan. 9, 2018) (suggesting that Gibbs held that the proper inquiry is whether the

2    petitioner exercised reasonable diligence during the equitable tolling event, not after). 

3           In the present case, there are two otherwise untolled periods potentially in dispute,

4    being (1) a 318-day period after August 12, 2002, up to June 27, 2003, and (2) a 337-day

5    period after June 17, 2008, up to May 21, 2009. If, following an evidentiary hearing, the

6    Court ultimately were to find that Valerio is entitled to equitable tolling for the first period

7    – or for at the very least 290 of those 318 days – that would be a sufficient number of

8    days under the Circuit’s “stop clock” approach to potentially overcome the limitation

9    defense. In such a circumstance, Valerio would have a total of, at worst, only 365 or less

10   untolled days. In that circumstance, the above-described issues debated within the Ninth

11   Circuit would come to the fore in the present case.

12          The parties therefore shall address (a) the legal issue of whether a petitioner must

13   demonstrate diligence also after an equitable tolling event ceases under controlling Ninth

14   Circuit law, (b) if so, the factual issue of whether Valerio engaged in such diligence in this

15   case during the potentially relevant times, including the second, 337-day period.

16          At the evidentiary hearing, the parties of course may make an appropriate record

17   of the facts underlying their positions in order to preserve their factual and legal arguments

18   for possible later review.      The parties further may introduce evidence subject to

19   reservation as to an alternative legal position regarding the materiality of the evidence

20   under, inter alia, the remand order. However, the Court wishes to have the issues outlined

21   herein, including the issue concerning the scope of the inquiry on remand, addressed in

22   the prehearing memoranda heading into the hearing.

23          Counsel further should not assume that post-hearing memoranda or other further

24   serial briefing of tolling-related issues will be ordered as a matter of course following the

25   hearing. The Court is seeking to bring all equitable tolling related legal and factual issues

26   to a head for a resolution in the district court via the evidentiary hearing and the following

27   findings, conclusions and order. The Court potentially may rule either from the bench

28   following the hearing or thereafter without further briefing.

                                                    4
                                                                                                         
      
      

1           IT THEREFORE IS ORDERED that the matter is set for an evidentiary hearing for

2    9:00 a.m. on Friday, June 28, 2019, in Courtroom 7D, Lloyd D. George United States

3    Courthouse, 333 Las Vegas Blvd., Las Vegas, Nevada, on all factual issues pertaining to

4    petitioner’s claim of equitable tolling of the federal limitation period.

5           IT FURTHER IS ORDERED that counsel shall complete the following pre-hearing

6    procedures:

7        1. Exchange of Preliminary Witness and Exhibit Lists and Stipulations. No later

8           than twenty-eight (28) days prior to the hearing, counsel shall confer together

9           either in person or by telephone and shall exchange preliminary exhibit and

10          witness lists, exchange (either in person or indirectly such as via mail, email or fax)

11          any exhibits not already possessed by opposing counsel, and discuss stipulations

12          as to authenticity and any evidentiary objections.

13       2. Final Witness and Exhibit Lists and Evidentiary Objections. No later than

14          twenty-one (21) days prior to the hearing, counsel shall jointly file a consolidated

15          final list of the witnesses and exhibits to be offered jointly and/or by each party and

16          which shall further identify any evidentiary objections that may be anticipated in

17          advance of the hearing. No party will be allowed to introduce over objection any

18          witness or exhibit not listed in the final witness and exhibit list, except that a party

19          may file a supplement no later than fourteen (14) days prior to the hearing listing

20          evidence in response to any witness or exhibit identified for the first time in the final

21          list.   No objection that may be anticipated in advance of the hearing will be

22          preserved unless raised in the final list.

23       3. Depositions. The parties may introduce the depositions taken in discovery in lieu

24          of live testimony by the witnesses, except as to controverted testimony where the

25          Court will be called upon to make a credibility determination, in which case the

26          witness must be called live.

27       4. Length of Hearing; Interpreters; Other Housekeeping Matters. The Court

28          anticipates that the hearing possibly may take up to a full day. If counsel (a)

                                                    5
                                                                                                       
      
      

1           anticipate that the hearing will run longer than one full day, (b) anticipate that an

2           interpreter will be needed for a party or a witness, or (c) have other housekeeping

3           matters to address regarding the hearing, they shall contact Courtroom

4           Administrator Aaron Blazevich at 702-464-5421 regarding same no later than

5           twenty-one (21) days prior to the hearing.

6        5. Prisoner Transport Order and Subpoenas of Non-Prisoner Witnesses. No

7           later than fourteen (14) days before the hearing, petitioner’s counsel shall submit

8           an order to transport prisoner to secure petitioner’s presence at the hearing; and

9           any party wishing to call any other prisoner to testify similarly shall submit an order

10          to transport prisoner by that date. No continuance will be granted for failure to

11          secure the attendance of the petitioner or any other prisoner unless an order to

12          transport prisoner was timely sought. Similarly, no continuance will be granted for

13          failure to secure the attendance of a non-prisoner witness who was not seasonably

14          subpoenaed.     Each prisoner-transport order shall include the following

15          sentence as the final paragraph: “The Clerk of Court additionally shall

16          provide a copy of this order to the Marshal’s Las Vegas office.”

17       6. Pre-hearing Memoranda. No later than seven (7) calendar days prior to the

18          hearing, counsel for petitioner and for respondents each shall file a pre-hearing

19          memorandum setting forth the evidence that they expect to present at the hearing

20          together with their legal argument regarding the issues to be raised by the

21          anticipated evidence presented by the parties at the hearing.

22       7. Exhibit Binders. On the morning of the hearing, counsel for petitioner and for

23          respondents each shall provide to the Courtroom Administrator three binders or

24          sets of exhibit binders, with one such binder or set of binders containing the

25          exhibits offered for introduction at the hearing, and the other binder or sets being

26          for the staff attorney and trial judge. Each counsel additionally shall provide one

27          additional binder or set of binders to opposing counsel.         If joint exhibits are

28          submitted, counsel shall arrange between themselves similarly to provide to the

                                                   6
                                                                                                  
      
      

1        Courtroom Administrator three binders or sets of exhibit binders containing the joint

2        exhibits. The “original” exhibits within the binder(s) for the witness each shall be

3        marked by an exhibit sticker, prior to being copied for the other sets of binders.

4        Any lengthy exhibits that are not otherwise internally numbered and that likely will

5        be referenced in detail during live testimony shall be Bates-number stamped for

6        ease of reference during the testimony. If electronic exhibits are provided to the

7        Court, only two physical binders or set of binders shall be required for the Court

8        and the trial judge's copy will not be required.      Electronic exhibits must be

9        submitted on a thumb drive, CD, DVD, or hard drive, and will be kept by the Court.

10              DATED THIS March 4, 2019

11

12
                                            _________________________________
13                                            Gloria M. Navarro, Chief Judge
14                                           United States District Court

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               7
